Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION

This action is response to the application filed on November 06, 2019.

Claims 1-13 are pending.



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 6-9 and 12-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheim (U.S. Pub. No. 2021/0117449).

With respect to claims 1, 7 and 13, Cheim teaches missing data compensation metho, comprising; ([0234] missing data replacement procedures that are applied to compensate for missing parameter values)
inputting a sensing signal by a sensor, wherein the sensing signal comprises a plurality of data sections ([0068] as input, for which no online or offline data is available.  In such cases, it may be challenging or undesirable in view of cost considerations to provide the power network asset with the required sensors that can capture the new, additional parameter value), 
and a historical database comprises a plurality of historical data sections ([0055] The condition classification device 30 receives data from sensor(s) 21, 22, 26, 27 that capture operational data associated with the power transformer(s) 20, 25 or other power network assets for which condition classification is to be performed.  The condition classification device 30 may have an interface 33 for receiving data from the sensors that capture operational data associated with the power transformer(s) 20); 

calculating a plurality of data relation diagrams according to the first data section and the plurality of candidate data sections, respectively; utilizing a feature recognition model to calculate a plurality of similarity values according to the plurality of data relation diagrams, respectively and selecting a candidate data section corresponding to maximum similarity value as a sample data section ([0158] (a) Selecting a candidate technique (e.g., Linear Regression, Logistic Regression, ANN, Classification Trees, etc.)); and utilizing data in the sample data section to compensate data in the first data section to generate compensated data section ([0234] missing data replacement procedures that are applied to compensate for missing parameter values).


With respect to claims 2 and 8, Cheim teaches inputting a plurality of training images and a feature value corresponding to each of the training images; and utilizing the plurality of training images and the feature value corresponding to each of the training images as training data to generate the feature recognition model ([0234] missing data replacement procedures that are applied to compensate for missing parameter values).



With respect to claims 6 and 12, Cheim teaches detecting at least one time point corresponding to a missing value in the first data section; calculating a slope value of the data value corresponding to the at least one time point in the sample data section; calculating the data value corresponding to the at least one time point in the sample data section according to the slope value to generate a first data value corresponding to the at least one time point; and generating the compensated data section according to the first data value ([0158] (a) Selecting a candidate technique (e.g., Linear Regression, Logistic Regression, ANN, Classification Trees, etc.)).
 
Allowable Subject Matter

Claims 4-5 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assisCheimce from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISAAC M WOO/Primary Examiner, Art Unit 2163